Citation Nr: 1531702	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the superior aspect of the left scapula, including as a manifestation of undiagnosed illness due to Gulf War Syndrome.

2.  Entitlement to service connection for non-displaced fractures of the right seventh, eighth, and tenth ribs, including as a manifestation of undiagnosed illness due to Gulf War Syndrome.

3.  Entitlement to service connection for a non-displaced fracture of the right sacral area, including as a manifestation of undiagnosed illness due to Gulf War Syndrome.

4.  Entitlement to service connection for a hairline fracture of the posterior aspect of the left ilium, including as a manifestation of undiagnosed illness due to Gulf War Syndrome.

5.  Entitlement to an initial compensable rating for sacroiliitis.

6.  Entitlement to an initial compensable rating for benign prostatic hypertrophy (BPH).

7.  Entitlement to an initial compensable rating for a right shoulder disability, namely, lateral epicondylitis, prior to October 29, 2013, and a rating higher than 10 percent since.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A February 2008 rating decision, in pertinent part, granted service connection for sacroiliitis, BPH, and a right elbow disability and assigned initial 0 percent (i.e., noncompensable) ratings for each, retroactively effective from September 1, 2007.

A December 2008 decision, in relevant part, denied service connection for residuals of a fracture of the superior aspect of the left scapula, for non-displaced fractures of the right seventh, eighth, and tenth ribs, for a non-displaced fracture of the right sacral area, or a hairline fracture of the posterior aspect of the ilium, and for headaches, including as manifestations of undiagnosed illness owing to Gulf War Syndrome.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  

The Board subsequently, in February 2012, summarily dismissed several other claims, but instead remanded these remaining, including also one alleging entitlement to service connection for headaches, and referred two others.  And for the reasons and bases discussed below, the Board finds there has been compliance, certainly substantial compliance, with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a March 2014 rating decision since issued, on remand, the RO granted service connection for depression and a higher rating of 40 percent for chronic fatigue syndrome, the claims the Board had referred in the February 2012 remand.

In an even more recent September 2014 rating decision on remand, the RO also granted service connection for migraines, including migraine variants (claimed as headaches), and assigned an initial noncompensable evaluation retroactively effective from September 1, 2007.  Thus, the issue of underlying entitlement to service connection for headaches is no longer before the Board.  Moreover, if the Veteran disagrees with the initial rating and effective date assigned for his headaches, he has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


The RO also granted a higher rating of 10 percent for right lateral epicondylitis effective October 29, 2013.  But the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue of entitlement to a higher rating for this disability, both prior to and since October 29, 2013, is still before the Board.


FINDINGS OF FACT

1.  The most probative evidence shows the Veteran does not have objectively exhibited signs or symptoms of residuals of a fracture of the superior aspect of the left scapula, to include as a manifestation of an undiagnosed illness.

2.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of a non-displaced fracture of the right seventh, eighth and tenth ribs, to include as a manifestation of an undiagnosed illness.

3.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of a non-displaced fracture of the right sacral area, to include as a manifestation of an undiagnosed illness.

4.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of a hairline fracture of the posterior aspect of the left ilium, to include as a manifestation of an undiagnosed illness.

5.  The Veteran's sacroiliitis has not been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

6.  The Veteran's BPH is not manifested by voiding dysfunction or urinary tract infection.

7.  Prior to October 29, 2013, the Veteran's right lateral epicondylitis was manifested by limitation of flexion of less than 110 degrees, limitation of extension greater than 45 degrees, and no pain on motion.

8.  From October 29, 2013, the Veteran's right lateral epicondylitis is manifested by flexion of 110 degrees, limitation of extension of greater than 45 degrees, and pain on motion.

CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for residuals of a fracture of the superior aspect of the left scapula, to include as a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  The criteria are not met for entitlement to service connection for a non-displaced fracture of the right seventh, eighth and tenth ribs, to include as a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  The criteria are not met for entitlement to service connection for a non-displaced fracture of the right sacral area, to include as a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

4.  The criteria are not met for entitlement to service connection for a hairline fracture of the posterior aspect of the left ilium, to include as a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

5.  The criteria for a compensable initial evaluation for service-connected sacroiliitis have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5236 (2014).

6.  The criteria for a compensable initial evaluation for service-connected BPH have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.115b, Diagnostic Code 7527 (2014).

7.  Prior to October 29, 2013, the criteria for a compensable initial evaluation for right elbow lateral epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2014).

8.  From October 29, 2013 onwards, the criteria for an evaluation higher than 10 percent for the right elbow lateral epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, with respect to the Veteran's service connection claims,  he was provided this required notice and information in a September 2008 letter, prior to the initial adjudication of his claim in the December 2008 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This particular Veteran is also challenging the initial evaluation assigned following the granting of service connection for his right elbow disability, sacroiliitis, and BPH.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-9.  Thereafter, once a Notice of Disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 regarding a rating decision and the statement of the case (SOC) control as to any further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO provided the Veteran this required SOC in April 2009 citing the applicable rating criteria and containing discussion of the reasons and bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning this initial-rating claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  Notably, in the February 2012 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to undertake specific efforts to obtain service records verifying the dates of the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War.  Service personnel records verifying the Veteran's dates of service were obtained by the AOJ in compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA compensation examinations were also conducted, as requested.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected disabilities.  VA examination was also obtained in compliance with the February 2012 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran opportunity to submit evidence and argument in support of his claims for increased ratings.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review that is obtainable, so no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159.

II.  Service Connection
General Legal Criteria

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service. 38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


The Veteran's service personnel records indicate he served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Specifically, he served in Kuwait from June to September 2000.  Therefore, service connection also may be established on an alternative presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this statute and regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 , unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) ; see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

During his October 2011 videoconference hearing, the Veteran asserted that he had residuals of a fracture of the superior aspect of the left scapula, a non-displaced fracture of the right seventh, eighth, and tenth ribs, a non-displaced fracture of the right sacral area and a hairline fracture of the posterior aspect of the left ilium as a result of service, including Gulf War Syndrome.  See Board Hearing Transcript (Tr.) at 2.  For the reasons that follow, the Board finds that service connection is not warranted.  

The Veteran stated that he first began to feel symptoms of bone pain in approximately 2004, after he returned for Southwest Asia.  Tr. at 5.  He reported pain in his shoulder, back, ribs and knee.  Tr. at 6.  

A March 1981 enlistment examination report reflects that the Veteran's upper extremities and spine were normal.  The Veteran's service treatment records indicate he was treated in November 2001 for rib pain, and that he was treated for bilateral sacroiliac joint dysfunction in November 2006.  A November 2006 service treatment record noted that the Veteran the pain started on the right side.  A November 2001 service X-ray reported a normal rib series.  No fractures were noted.  A July 2006 private X-ray report reflects that the sacrum was overall normal in signal intensity.  There was however, bone edema in the ilia, bilaterally, greater on the right than the left.  The report noted this could be post-traumatic, degenerative or inflammatory in nature.  

His sacroiliitis has already been service-connected as a consequence, but he is also claiming entitlement to service connection for residuals of a non-displaced fracture of his right sacral area and for a hairline fracture of the posterior aspect of his left ilium.  

A June 2007 statement from a private physician, Dr. G.H., indicates the Veteran had a bone scan done in February 2007 that revealed areas of increased activity in the right 7th rib laterally and in the right 9th rib anterolaterally.  There was also activity in the left 7th rib and left 1st rib, increased activity in the inferior aspect of the sacroiliac joints bilaterally, increased activity in the C7 area, right frontal bone and in each side of the mandible.  X-rays did not reveal any major abnormality.  An MRI of sacroiliac joints done in July 2006 revealed bone edema in the medial aspect of the ilia bilaterally, with right side greater than the left.  The Veteran had multiple epidural and sacroiliac injections, without improvement in his pain.  He described having pain of 7/10 at worst and 4/10 at best.

The June 2007 statement indicates the Veteran had right shoulder surgery in 1991 following a shoulder dislocation.  Following an examination, the private opinion found that there was evidence of sacroiliitis on MRI and multiple bone scan abnormalities that were unexplained.  The physician noted that "Some of these abnormalities could be explained by old trauma, since he played competitive soccer all his life."  

In a March 2008 follow-up, the Dr. G.H. noted that a February 2008 bone scan revealed normal activity involving the mandible and axilla.  The corresponding X-rays for that were negative.  The physician noted activity involving the sacrum that was more pronounced on the right side.  There was focal activity present involving two right lateral ribs, possibly the 9th and the 8th.  

In an April 2008 letter, a private physician, C.R.O., noted that she evaluated the Veteran for Paget's disease.  He did not have any joint swelling.  The Veteran noted having had trauma to the right anterior ribs.  Dr. C.R.O. stated that she had reviewed the Veteran's X-rays of the sacrum and the ribs, and they did not show any fractures sacroiliitis or changes compatible with Paget's disease.  Her impression was possible osteomalacia.

A May 2008 computed tomography (CT) scan revealed non-displaced fractures of the seventh, eighth and tenth ribs.  The report noted the bone scan demonstrated abnormal uptake in these regions and that the fractures were likely subacute to chronic in age.  There was a nondisplaced fracture along the superior aspect of the right scapula and a nondisplaced fracture at the right sacral area.  A hairline fracture was noted at the posterior aspect of the left ilium.

A July 2008 VA examination report indicates the Veteran's bone pain of his right upper arm, right lower arm and his ribs bilaterally was constant and mild to moderate pain.  The Veteran also noted weakness and stiffness but no swelling, no heat, no redness, no drainage, no instability of his bones of his right arm and of his ribs bilaterally.  The VA examiner noted that the etiology of the Veteran's bone condition was unknown.  

An October 2008 VA examination report notes that the Veteran reported having pain in the right anterior ribs and in the right rib region.  He described the pain in the right ribs and in the right hip region as constant and dull.  He denied any pain in the left scapula and in the left ilium.  The examiner found no deformity, false motion, malunion or nonunion of the seventh, eighth and tenth ribs in the right side of his chest.  There was no nonunion or malunion of his right sacrum.  The examiner noted that "In spite of subjective complaints, there is no evidence to support the diagnosis of residuals of fractures to the right seventh, eighth and tenth ribs, right sacrum, left scapula, and left ilium regions.  He could not offer an opinion without resorting to mere speculation.  

Following the Board's February 2012 remand, the Veteran was afforded an October 2013 VA examination.  The Veteran stated that he developed pain in the sacral region in 2001 after playing soccer and one person hit him on the right side when he was stationed in Korea during service.  He developed pain in the right sided ribs, right sacrum and left ilium and left scapular region.  He had X-rays in 2001 which were all reported as normal.  The Veteran stated that he had persistent discomfort in these regions since his discharge from service in 2007 to the present time.  He stated he had epidural injections in 2010 without relief.  

On examination, the February 2012 VA examiner found that the Veteran's right sided ribs, right sacrum and left ilium and left scapular region were without any abnormality.  There was no evidence of tenderness, swelling, effusion, spasm or bone abnormalities at the sites.  All the bone landmarks were palpable and non-tender.  There was no malunion or non-union at those sites.  The overlying skin was normal.  The VA examiner noted that the Veteran's X-rays and MRIs had reported normal findings from 2006 to present.  The VA examiner found that the Veteran had normal right sided ribs, right sacrum, left ilium and left scapula without residual.  He had a normal examination of the sites with no evidence of dysfunction at the sites.  

At issue is whether the Veteran has a separate and distinct disability from his service-connected chronic fatigue syndrome, previously rated as undiagnosed illness due to Gulf War Syndrome, including resultant chronic bone pain.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of residuals of a fracture of the left scapula, non-displaced fractures of the right seventh, eighth and tenth ribs, non-displaced fracture of the right sacral area or hairline fracture of the posterior aspect of the left ilium at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  

Generally, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, an undiagnosed illness is an exception to that rule so long as there is objective signs and symptoms. Although the Veteran reported pain, there is no evidence that his pain is distinct and separate from his service-connected chronic fatigue syndrome, previously evaluated as undiagnosed illness due to Gulf War syndrome to include chronic bone pain.  He is also service-connected for sacroiliitis.  The October 2013 VA examiner specifically found that the Veteran's right sided ribs, right sacrum, left ilium and left scapula were normal without residual.  He found there was a normal examination of the sites with no evidence of dysfunction.  Thus, there is no evidence the Veteran had a separate and distinct disability in any of those areas.  As the evidence shows the areas are normal with no evidence of dysfunction, the evidence also fails to demonstrate that any of the areas had pain that had manifested to a compensable degree.

The Veteran has contended that he has residuals of a fracture of the superior aspect of the left scapula, non-displaced fractures of the right seventh, eighth and tenth ribs and right sacral area, and a hairline fracture of the left ilium. Although a lay person may be competent to report the etiology of or diagnose a disability, residuals of fractures is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by X-ray, the Board finds that the probative value of any such opinion is outweighed by that of the October 2013 VA examiner, who has education, training and experience in diagnosing and evaluating the etiology of the claimed disabilities.

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for residuals of a fracture of the superior aspect of the left scapula, non-displaced fractures of the right seventh, eighth and tenth ribs, non-displaced fracture of the right sacral area and hairline fracture of the posterior aspect of the left ilium.  The evidence fails to show the Veteran has separate and distinct disabilities in those areas.  In the absence of evidence of a disability, or a separate and distinct disability from the Veteran's service-connected  disabilities, service connection is not warranted.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Increased Rating

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided in DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Codes governing limitation of motion should be considered.  However, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, when the Diagnostic Code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Sacroiliitis

The Veteran asserts that he is entitled to a compensable initial rating for sacroiliitis.  For the reasons that follow, the  Board finds that a compensable initial rating is not warranted.

The Veteran's sacroiliitis is currently rated under 38 C.F.R. § 4.71a , Diagnostic Code 5236 (2014) for sacroiliac injury and weakness.  Disabilities of the spine will be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5243.  

Under the General Rating Formula, the ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235. 

A 10 percent rating will be assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher rating of 50 or 100 percent requires unfavorable ankylosis.  Id.

Under 37 C.F.R. § 4.71a , Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

A review of the Veteran's relevant treatment and examination reports reveals that his sacroiliitis did not result in forward flexion of the thoracolumbar spine greater than 60 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A December 2007 VA examination report reflects that the Veteran had active/passive flexion of the lumbar spine of 0 to 90 degrees, right and left lateral flexion of 0 to 30 degrees, right and left rotation of 0 to 30 degrees and extension of 0 to 30 degrees.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran denied any flare ups in regard to his low back condition.  There was no evidence of lumbar pain with range of motion.  No evidence of spasm, tenderness or weakness was noted.  Sensory and motor function of the lumbar spine were normal.  The V denied having any incapacitating episodes during a 12 month period.  The diagnosis was a normal physical examination of the lumbar spine.  The examiner noted that he found no functional impairment of the lumbar spine which would preclude the Veteran from seeking employment or functional impairment in regard to activities of daily living.

At the December 2007 VA examination, the Veteran reported subjective complaints of low back or lumbar pain that he described as moderate to severe and constant.  The Veteran denied any pain radiation to this lower extremities.  He walked with a normal gait.  The Veteran reported having difficulty in prolonged sitting, standing and walking for more than one hours, and bending and lifting more than 30 pounds due to low back pain in his position as a cable.

An October 2013 VA examination report indicates the Veteran had forward flexion of the spine of 90 degrees or greater with no objective evidence of painful motion.  He had extension ending at 30 degrees or greater with no objective evidence of painful motion.  The Veteran had right and left lateral flexion of 30 degrees or greater with no objective evidence of painful motion.  He had right and left lateral rotation of 30 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Post-test forward flexion ended at 90 degrees or greater, post-test extension ended at 30 degrees or greater, and post-test right and latera lateral flexion and rotation ended at 30 degrees or greater.  The Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  He did not have localized tenders or pain to palpation or guarding or muscle spasm.  The Veteran had normal muscle strength and no muscle atrophy.  Reflexes were also normal.  A straight leg raising test was negative.  The Veteran did not have radicular pain or radiculopathy.  The Veteran did not have any other neurologic abnormalities related to the thoracolumbar spine condition.  The Veteran did not have intervertebral disc syndrome.  The VA examiner found the Veteran's thoracolumbar spine disability did not have an impact on his ability to work.

Although the Veteran reported having pain in his lower back, there is no evidence the Veteran had pain on motion.  The December 2007 and October 2013 VA examination reports both indicate there was objective evidence of painful motion of the thoracolumbar spine.


The Board has also considered whether the Veteran is entitled to a separate disability rating or a higher disability rating under other Diagnostic Codes.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  The October 2013 VA examination report notes that the Veteran did not have any associated neurological abnormalities or radiculopathy related to his service-connected sacroiliitis.  Thus, a separate rating is not warranted for any neurological disability.

In conclusion, the Board finds that the evidence does not show that the Veteran's sacroiliitis warrants a compensable evaluation at any point during the period on appeal.  The Veteran's thoracolumbar spine did not have forward flexion of 60 degrees or less, combined range of motion of greater than 120 degrees, or muscle spasm, guarding or localized tenderness.  The Veteran did not have any associated objective neurologic abnormalities.  Although the Veteran reported having low back pain, as noted above, pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  See Mitchell, 25 Vet. at 37.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating and it must be denied.

Benign Prostatic Hypertrophy (BPH)

The Veteran has asserted that he is entitled to a compensable initial rating for BPH.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

The Veteran's service-connected BPH is rated as noncompensable under Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, postoperative residuals.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where these diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  However, because the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  Id. 

The evidence of record does not show that the Veteran had a voiding dysfunction or urinary tract infection during the period on appeal.  A December 2007 VA examination report reflects that the Veteran was told he had an enlarged prostate.  The examiner noted that any enlarged prostate is entirely asymptomatic.  The Veteran was never referred to a doctor.  An October 2013 VA examination report reflects that the Veteran did not have a voiding dysfunction or a history of recurrent symptomatic urinary tract infections.  The report noted that Veteran had erectile dysfunction.  The Veteran declined a prostate examination.

The Veteran has not asserted that he has any symptoms due to his BPH.  The Veteran did not report any symptoms at the October 2011 Board hearing.  In the absence of symptoms of renal or voiding dysfunctions or infections, a compensable rating is not warranted under Diagnostic Code 7427.  As the Veteran has not reported any symptoms and declined a prostate examination in October 2013, the Board finds that a compensable rating is not warranted under another Diagnostic Code.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for a compensable rating for BPH.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Lateral Epicondylitis (major)

The Veteran asserts that he is entitled to higher initial ratings for service-connected right elbow lateral epicondylitis.  For the reasons that follow, the Board finds that higher ratings are not warranted.

Legal Criteria

The Veteran's service-connected right elbow lateral epicondylitis is rated in accordance with the General Rating Formula for the Musculoskeletal System, Shoulder and Arm.  38 C.F.R. § 4.71a , DC 5024.  Under that diagnostic code, the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  The Veteran is noted as right hand dominant, so therefore his right extremity is considered the major extremity and the criteria that are afforded for such extremity is applicable to the case at hand.

Under DC 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major forearm to 70 degrees warrants a 30 percent rating; limitation of flexion of the major forearm to 55 degrees warrants a 40 percent rating; and limitation of flexion of the major forearm to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , DC 5206. 

Under DC 5207, limitation of extension of either the major or minor forearm to 45 or 60 degrees warrants a 10 percent rating; limitation of extension of either forearm to 75 degrees warrants a 20 percent rating; limitation of extension of the major forearm to 90 degrees warrants a 30 percent rating; limitation of extension of the major forearm to 100 degrees warrants a 40 percent rating; and limitation of extension of the major forearm to 110 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , DC 5207. 

Also, under Diagnostic Code 5213, a 10 percent rating requires impairment of supination to 30 degrees or less for either the major or minor forearm and a 20 percent rating for limitation of pronation, when pronation is lost beyond the middle or last quarter of the arc in either major or minor forearm. 

The normal range of motion of the elbow is flexion to 145 degrees and extension to 0 degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71 , Plate I. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003 (2014). 

Analysis

Prior to October 29, 2013

Based on the evidence of record prior to October 29, 2013, the Board finds that a compensable initial rating is not warranted.  The evidence shows that the Veteran had a full range of motion of the right elbow.  A December 2007 VA examination report indicates the right elbow had a normal range of motion of 0 to 145 degrees.  The Veteran's right elbow also had normal pronation of 0 to 80 degrees and normal supination of 0 to 85 degrees.  The evidence does not show that the Veteran's right elbow had limitation of flexion of the forearm to 100 degrees or less or limitation of extension of the forearm to 45 degrees or more, or supination of 30 degrees or less.  Therefore, a compensable rating is not warranted under Diagnostic Codes 5206, 5207, or 5213.

The evidence also fails to show that the Veteran's right elbow had objective evidence pain on motion.  Following repetitive use, the range of motion of his right elbow was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran denied any flare-ups in regard to his right elbow condition.  Although the Veteran reported having subjective complaints of right elbow pain which he described as mild intermittent pain once weekly for 3/4 hours in duration, there is no objective evidence of pain on motion at the examination.  The VA examiner found that the Veteran had a normal physical examination of the right elbow.  The examiner noted that in spite of subjective complaints, there was no evidence to support a diagnosis.  

The Veteran did not use any appliances for his right elbow.  He reported having difficulty in pushing, pulling and lifting more than 30 pounds due to right elbow pain.  During the October 2011 videoconference hearing, the Veteran's agent representative indicated their main concerns were the service connection claims.  Thus, he did not provide testimony regarding the current severity of his right elbow disability.

As discussed above, under Diagnostic Code 5024, the Veteran's right elbow disability is rated on limitation of motion of affected parts, as arthritis, degenerative.  The Board has considered the factors noted in DeLuca and has considered the clinical findings; however, even with such consideration, the evidence does not reflect that the Veteran's symptoms were synonymous with pain on motion warranting a compensable evaluation.  There is no objective evidence of limitation of motion or pain on motion of the right elbow.  The Veteran noted that he had difficulty in pushing, pulling and lifting due to right elbow pain.  As a lay person, the Veteran is generally competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to report the exact amount of limitation of his right elbow due to pain, which is measured by a goniometer.  Moreover, the December 2007 VA examination report fails to show that the Veteran had any pain on motion or limitation of motion.  The Board finds the objective examination to be more probative of the degree of the Veteran's impairment than lay statements, especially because the Veteran did not report having any flare-ups of the right elbow prior to October 29, 2013.  Therefore, the VA examination report is an accurate indication of the Veteran's right elbow symptoms prior to October 29, 2013.

The Board has considered whether the Veteran is entitled to a higher rating under other rating criteria.  There is no evidence of joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius. Therefore, a higher rating is not warranted under Diagnostic Code 5209.  

In conclusion, the Board finds that a higher rating is not warranted under Diagnostic Code 5003, prior to October 29, 2013.  A preponderance of the evidence is against a finding that the Veteran had symptoms of pain causing limitation of motion in the right elbow, prior to October 29, 2013.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Since October 29, 2013

The Veteran's service-connected right lateral epicondylitis is rated as 10 percent disabling from October 29, 2013.  The Board finds that a staged initial rating in excess of 10 percent is not warranted.

At an October 29, 2013 VA examination, the right elbow had flexion ending at 110 degrees.  There was objective evidence of painful motion at 90 degrees.  Right elbow extension ended at 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The right elbow had range of motion of 110 degrees.  There was no additional limitation in range of motion of the elbow and forearm following repetitive-use testing.  The examiner noted that Veteran had functional loss and/or functional impairment of the right elbow due to less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue of the elbow.  Muscle strength testing revealed normal strength of 5/5 on elbow flexion and extension.  The Veteran did not have ankylosis of the elbow.  The Veteran stated that he got intermittent pain in the right elbow about once per month, which lasted for a week.  He did not report having flare-ups that impact the function of the elbow.  

Taking into consideration all of the relevant evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right lateral epicondylitis.  The 10 percent rating is assigned based on the Veteran's painful motion.  See  Mitchell, 25 Vet. App. at 38-40.  To reiterate, in Mitchell the Court clarified that, although pain may cause a functional loss, pain, by itself, does not constitute a functional loss.  Id. at 36.  Also in Mitchell the Court explained that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  

A higher rating of 20 percent is warranted under Diagnostic Code 5207 for forearm flexion limited to 90 degrees.  Although there was objective evidence of painful motion of the right elbow at 90 degrees flexion, the elbow had flexion of 110 degrees, warranting a noncompensable rating under Diagnostic Code 5207.  The evidence does not show that the Veteran had functional impairment due to pain on flexion warranting a higher rating.  The Veteran stated that he got intermittent pain in the right elbow about once per month, which lasted for a week.  He did not report having flare-ups that impact the function of the elbow.  The Board finds the Veteran's statements regarding pain in his elbow to be competent and credible, and thus probative.  The VA examiner found the Veteran had functional loss due to less movement than normal and pain on movement, which are already contemplated in the 10 percent rating assigned.  The examiner also noted that the right elbow disability would not impact his ability to work.  Thus, although the Veteran had pain at 90 degrees on flexion of the right elbow, the Board finds that a rating in excess of 10 percent is not warranted, even when considering the Veteran's painful motion.


The Board has considered whether the Veteran is entitled to a higher rating under other rating criteria, from October 29, 2013.  There is no evidence of joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius. Therefore, a higher rating is not warranted under DC 5209.  

The October 2013 VA examiner noted that the Veteran had a scar that was related to the diagnosis, but the scar was not painful and/or unstable, and the total area of the scar was less than 39 square centimeters.  As the scar is asymptomatic, not of a size to warrant a compensable rating, and do not result in functional impairment, the Board finds that a separate rating for scars associated with the Veteran's right elbow disability is not warranted.  Diagnostic Codes 7800-7805 (2014).

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected right lateral epicondylitis.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for these service-connected disabilities at issue are inadequate. 

With respect to the Veteran's service-connected right elbow disability, he had complaints of pain and limitation of motion, both of which are contemplated by the schedular rating criteria.  In regard to the Veteran's sacroiliitis, he had complaints of pain, which are contemplated by the schedular rating criteria.  As discussed above, the Veteran did not have any complaints of symptoms relating to his BPH.  Therefore, he did not have any symptoms that are not contemplated by the schedular rating criteria.  

Consequently, the Board finds that his symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.  Since the rating schedule adequately addresses the symptomatology for the disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  

Total Disability Rating based on Individual Unemployability (TDIU)

With respect to whether a claim for a TDIU has been expressly or implicitly raised by the record, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected right elbow disability and sacroiliitis render him unemployable.  Additionally, he has a combined 100 percent schedular rating, although that, alone, does not necessarily render any pending TDIU claim moot, if one were raised.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Again, though, there is no such claim, including on a derivative basis of the type contemplated in Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to service connection for residuals of a fracture of the superior aspect of the left scapula, including as a manifestation of an undiagnosed illness due to Gulf War Syndrome, is denied.

Entitlement to service connection for non-displaced fractures of the right seventh, eighth, and tenth ribs, including as a manifestation of an undiagnosed illness due to Gulf War Syndrome, is denied.

Entitlement to service connection for a non-displaced fracture of the right sacral area, including as a manifestation of an undiagnosed illness due to Gulf War Syndrome, is denied.

Entitlement to service connection for a hairline fracture of the posterior aspect of the left ilium, including as a manifestation of an undiagnosed illness due to Gulf War Syndrome, is denied.

Entitlement to an initial compensable rating for a right shoulder disability, namely, lateral epicondylitis, prior to October 29, 2013, and in excess of 10 percent thereafter, is denied.

Entitlement to an initial compensable rating for sacroiliitis is denied.

Entitlement to an initial compensable rating for BPH is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


